internal_revenue_service number release date index number -------------------------------------------- ------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc ita b03 plr-138911-10 date february ty ------ ty ------ legend taxpayer ------------------------------------------------------------ ----------------------------------------------- preparer x -------------------------------- preparer y ------------------------------------------------------- company ----------------------------------------- d --- year --------- year ------ dollar_figurea ------------ dollar_figureb ------------ dollar_figurec ---------- dear -------------------------- this is in response to your letter dated ----------------------------requesting permission to revoke an election under sec_1_163_d_-1 of the income_tax regulations to treat qualified_dividend_income and net_capital_gain as investment_income under sec_163 and sec_163 of the internal_revenue_code for year plr-138911-10 facts taxpayer is in the real_estate building and construction business taxpayer hired preparer x to prepare their year tax_return in year taxpayer was a d shareholder of company an s_corporation taxpayer reported passthrough income of dollar_figurea from schedule_k-1 as non-passive income on the taxpayer’s schedule e supplemental income and loss taxpayer paid dollar_figureb of interest related to debt proceeds used by taxpayer to purchase company stock the interest was deducted on form_4952 as investment_interest expense based on advice of preparer x taxpayer made the decision to elect to include dollar_figurec of qualified_dividend_income and net capital_gains as investment_income for purposes of deducting investment_interest expense taxpayer hired preparer y to prepare their year income_tax_return_preparer y informed taxpayer that the year interest_expense should have been reported as business_interest expense therefore the year election to treat qualified dividends and net capital_gains as investment_income was not necessary applicable law sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 defines investment_income in general as the sum of - i gross_income from property_held_for_investment other than gain taken into account under clause ii i ii the excess if any of i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii i as the taxpayer elects to take into account under this clause sec_163 also states that such term shall include qualified_dividend_income as defined in section h ii b only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection sec_1_163_d_-1 of the income_tax regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized or the qualified_dividend_income is received plr-138911-10 sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner notice_88_37 1988_15_irb_8 1988_1_cb_522 provides guidance with respect to reporting of interest_expense with respect to debt-financed acquisitions and debt- financed distributions involving partnerships_and_s_corporations for taxable years beginning after date under notice_88_37 interest_expense allocated to a trade_or_business_expenditure within the meaning of sec_1_163-8t of a passthrough_entity should be reported in part ii of schedule e notice_89_35 1989_13_irb_4 1989_1_cb_675 provides guidance on the allocation of interest_expense in certain transactions involving partnership and s_corporations and the allocation of interest_expense on debt proceeds received in cash or deposited in an account under notice_89_35 debt proceeds used to purchase an interest in a passthrough_entity other than by way of a contribution to the capital of the entity will be allocated along with the associated interest_expense among all the assets of the passthrough_entity using any reasonable method reasonable methods of allocating debt proceeds among the assets of a passthrough_entity ordinarily include a pro-rata allocation based on the fair_market_value book_value or adjusted_basis of the assets of the passthrough_entity taxpayer is requesting permission to revoke its election to include qualified_dividend_income and net capital_gains in investment_income this situation is analogous to those situations concerning taxpayers who have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and are subsequently seeking extensions of time under sec_301 of the procedure and administration regulations revrul_83_74 1983_1_cb_112 sec_301_9100-3 of the regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i requests relief before the failure to make the regulatory election is discovered by the service plr-138911-10 ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election in this case taxpayer may be considered to have acted reasonably and in good_faith because taxpayer relied on a qualified_tax professional who advised taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief in this case taxpayer is not seeking to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 at the time relief is requested furthermore taxpayer is not using hindsight in requesting relief specific facts have not changed since the filing of the return and making of the original election that made the election disadvantageous to taxpayer sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case allowing taxpayer to revoke its election would not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than it would have had if the election had not been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election that is sought to be plr-138911-10 revoked here and any taxable_year affected by it is not closed by the period of limitations on assessment in addition granting the revocation in the present situation would not cause undue administrative burden nor would it be inconsistent with the objectives of the underlying statute and the regulatory election accordingly the consent of the commissioner is hereby granted to revoke the election under sec_163 to include dollar_figurec of qualified_dividend_income and net_capital_gain as investment_income for year the extension of time to revoke this election shall be for a period of days from the date of this ruling and is to be made by filing an amended_return for year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed on whether dollar_figureb of the interest_expense would qualify as deductible business_interest expense this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christopher f kane branch chief branch income_tax accounting
